DETAILED ACTION
Examination of Reissue Application
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. § 251 and 37 CFR §§ 1.172, 1.175, and 3.73 are to the current provisions.
The present application, filed on September 4, 2020, is for a reissue examination for United States Patent Number US 10,445,018 B2, which was issued to Yamaguchi et al. (hereinafter “the ‘018 Patent”).  The application 15/450,407 (hereinafter “the ‘407 Application”) for the ‘018 Patent was filed on March 6, 2017, and thus the instant reissue application is being examined under the first inventor to file provisions of the AIA .

Receipt Acknowledgement
Receipt is acknowledged of the Response/Amendment (hereinafter “the Response”) filed on January 24, 2022.
Original claims 1-4 and 6-20 have been amended, and no original claim has been canceled; and new claims 21-82 have been added, but the new claims 22, 35, 38, 51, 54, 67, 69, and 82 have been canceled since this reissue application was filed.  Currently, the claims 1-21, 23-34, 36, 37, 39-50, 52, 53, 55-66, 68, and 70-81 are subject to the examination of this reissue application.

Claim Interpretation
The following is a quotation of 35 U.S.C. § 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this reissue application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. § 112(f) is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. § 112(f):

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. § 112(f).  The presumption that the claim limitation is not interpreted under 35 U.S.C. § 112(f) is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
The claim 1 recites “a first interface configured to be connected to a host in accordance with PCIe/NVMe standard” and “a plurality of second interfaces configured to be connected to a plurality of SSDs, respectively, in accordance with the PCIe/NVMe standard,” and the claims 21, 37, and 53 recite “a first interface configured to be connected to a host” and “a plurality of second interfaces configured to be connected to the plurality of SSDs”.  These limitations use the word “interface,” which is not a generic placeholder (i.e., structural term having its specific structural meaning).  Furthermore, the term “interface” is not modified by a functional language, and is modified by a sufficient structure, i.e., being connected to a host.  Therefore, these claim limitations are not being interpreted under 35 U.S.C. § 112(f), and so they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If the reissue applicant intends to have these limitations interpreted under 35 U.S.C. § 112(f), the reissue applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
the controller being configured to make the host recognize the plurality of SSDs as a single storage device” and its dependent claims are further limiting the controller configured to perform various other functions (See claims 2-7 and 10).  These claim limitations use the word “controller,” which is a generic placeholder (i.e., a non-structural term having no specific structural meaning) for performing the claimed various functions in those claims.  And, the word “controller” is modified by functional language “make the host recognize the plurality of SSDs as a single storage device” recited in the claim 1 and further modified by other various functional languages recited in the dependent claims 2-7 and 10 of the claim 1 by the transition word “configured to”.
Although the generic placeholder “controller” is modified by said various functional languages recited in those claims 1-7 and 10, those modifications are not sufficient to entirely perform the recited functions because the generic placeholder “controller” is not modified by sufficient structure, material, or acts for performing the claimed functions.
Accordingly, those claim limitations are being interpreted under 35 U.S.C. § 112(f), and so they are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed functions, and equivalents thereof.
Based upon a review of the ‘018 Patent, the Examiner finds a disclosure regarding the corresponding structure of the “controller” in Fig. 2 and at col. 4, lines 27-52.
If the reissue applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f), the reissue applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f).
The claim 21 recites “the controller configured to allow the host to recognize the plurality of SSDs as a single storage device” and its dependent claims are further limiting the controller configured to perform various other functions (See claims 22-31 and 34).  These claim limitations use the word “controller,” which is a generic placeholder (i.e., a non-structural term having no specific structural meaning) for performing the claimed various functions in those claims.  And, the word “controller” is modified by functional language “allow the host to recognize the plurality of SSDs as a single storage device” recited in the claim 21 and further modified by other various functional languages recited in the dependent claims 22-31 and 34 of the claim 21 by the transition word “configured to”.
However, the term “controller” is modified by a sufficient structure, i.e., including a first interface, a plurality of second interfaces, an NVMe register, memory, and a CPU (See not being interpreted under 35 U.S.C. § 112(f), and so they are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If the reissue applicant intends to have these limitations interpreted under 35 U.S.C. § 112(f), the reissue applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
The claims 29, 45, and 61 recite “an NVMe register configured to store a door bell”.  This limitation uses the word “register,” which is not a generic placeholder (i.e., structural term having its specific structural meaning).  Furthermore, the term “register” is modified by a sufficient structure, i.e., NVMe [standard].  Therefore, this claim limitation is not being interpreted under 35 U.S.C. § 112(f), and so it is not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If the reissue applicant intends to have these limitations interpreted under 35 U.S.C. § 112(f), the reissue applicant may: (1) amend the claim limitations to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitations do not recite sufficient structure, materials, or acts to perform the claimed function.
The claim 37 recites “a circuit configured to allow the host to recognize the plurality of SSDs as a single storage device” and its dependent claims are further limiting the controller configured to perform various other functions (See claims 39, 41-47, and 50).  These claim limitations use the word “circuit,” which is a generic placeholder (i.e., a non-structural term having no specific structural meaning) for performing the claimed various functions in those claims.  And, the word “circuit” is modified by functional language “allow the host to recognize the plurality of SSDs as a single storage device” recited in the claim 37 and further modified by other various functional languages recited in the dependent claims 39, 41-47, and 50 of the claim 37 by the transition word “configured to”.  Furthermore, the generic placeholder “circuit” is modified by a structure “central processing unit (CPU)” recited in the claim 52.
However, those modifications are not sufficient to entirely perform the recited functions because the structure “central processing unit (CPU)” modifying the subject matter “circuit” is foregoing.  After then, the CPU with the algorithm disclosed in the specification ‘018 Patent ultimately becomes a sufficient structure for performing the claimed functions.
Accordingly, those claim limitations are being interpreted under 35 U.S.C. § 112(f), and so they are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed functions, and equivalents thereof.
Based upon a review of the ‘018 Patent, the Examiner finds a disclosure regarding the corresponding structure of the “circuit” with an algorithm described in Figs. 5A-5C and at col. 8, line 21 through col. 10, line 8.
If the reissue applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f), the reissue applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the claimed function so as to avoid it being interpreted under 35 U.S.C. § 112(f).
The claim 53 recites “a central processing unit (CPU) configured to execute the computer program”.  This limitation uses the word “central processing unit (CPU),” which is not a generic placeholder (i.e., structural term having its specific structural meaning), and the claim 53 and its dependent claims 55, 57-63, 66 are limiting the computer program configured to cause a computer to perform various functions.  However, the structure “central processing unit (CPU)” is a generic hardware; thus, the CPU should be programmed by an algorithm disclosed in the specification ‘018 Patent for performing the computer program in order to ultimately become a sufficient structure for performing the claimed computer program.
Accordingly, these claim limitations are being interpreted under 35 U.S.C. § 112(f), and so they are being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed functions, and equivalents thereof.
Based upon a review of the ‘018 Patent, the Examiner finds a disclosure regarding the corresponding structure of the “central processing unit (CPU)” with an algorithm described in Figs. 5A-5C and at col. 8, line 21 through col. 10, line 8.
If the reissue applicant does not intend to have this limitation interpreted under 35 U.S.C. § 112(f), the reissue applicant may: (1) amend the claim limitation to avoid it being interpreted under 35 U.S.C. § 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation recites sufficient structure to perform the 

Claim Rejections - 35 USC § 102 and § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 11, 21, 23, 24, 36, 37, 39, 40, 52, 53, 55, 56, 68, 70, and 71 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Bandic et al. [US 2016/0098227 A1; hereinafter “Bandic”].
Referring to claim 1, Bandic discloses a switch module (i.e., PCI Express Switch 108 with NVMe Controllers 112, 118, and 124 in Fig. 1) comprising:
a first interface (i.e., interface connected to PCI Express Root Complex 106 in Fig. 1) configured to be connected to a host (i.e., Host System 102 of Fig. 1) in accordance with Peripheral Component Interconnect Express/Non-Volatile Memory Express (PCIe/NVMe) standard (i.e., said interface communicating with a plurality of Targets 110, 116, and 122, which respectively have NVMe Controllers 112, 118, and 124 under PCIe interfacing standard through said PCI Express Root Complex and said PCI Express Switch in Fig. 1; thus, said interface operates in accordance with NVMe communication standard under PCIe interfacing standard; See ¶ [0037] and ¶¶ [0041]-[0042]);
a plurality of second interfaces (i.e., multiple interfaces connected to said plurality of Targets 110, 116, and 122 in Fig. 1) configured to be connected to a plurality of solid state drives (SSDs) (i.e., Non-Volatile Storages 114, 120, and 126 in Fig. 1), respectively, in accordance with the PCIe/NVMe standard (i.e., said multiple interfaces respectively communicating with said plurality of Targets, which respectively have said NVMe Controllers under PCIe interfacing standard through said PCI Express Root Complex and said PCI Express Switch; thus, said multiple interfaces operate in accordance with NVMe communication standard under PCIe interfacing standard; See ¶ [0037] and ¶¶ [0041]-[0042]); and
a controller (i.e., Controller 315 in Fig. 3, which comprises, in fact, NVMe Controllers 112, 118, and 124 in Fig. 1) outside of the plurality of SSDs (i.e., said NVMe Controllers are outside of the plurality of said Non-Volatile Storages in Fig. 1 and communicating through Memory Interface 324 of Fig. 3), the controller being configured to make the 
obtaining a command (i.e., storage command; See Step 404 in Fig. 4) issued by the host (See ¶ [0053]), the command (i.e., said storage command) designating a logical address range (i.e., file system metadata related to a parsed storage command, which identifies an address of data in storage of requested data; See ¶¶ [0053]-[0054]); and
on the basis of the logical address range (i.e., on the basis of said file system metadata), distributing the command (i.e., traversing said storage command) to at least one of the plurality of SSDs (i.e., to storage media; See Step 408 in Fig. 4 and ¶ [0054]).

Referring to claim 11, Bandic discloses a method of controlling a plurality of solid state drives SSDs (i.e., method to provide file system functionality on Non-Volatile Storages 114, 120, and 126 over PCIe interface in Fig. 1; See Abstract and ¶ [0036]), each of the plurality of SSDs (i.e., said Non-Volatile Storages) conforming to Peripheral Component Interconnect Express/Non-Volatile Memory Express (PCIe/NVMe) standard (i.e., said PCIe interface communicating with a plurality of Targets 110, 116, and 122, which respectively have NVMe Controllers 112, 118, and 124 and said Non-Volatile Storages under PCIe interfacing standard through said PCI Express Root Complex and said PCI Express Switch in Fig. 1; thus, said PCIe interface operates in accordance with NVMe communication standard under PCIe interfacing standard; See ¶ [0037] and ¶¶ [0041]-[0042]), the method comprising:
making, by a controller (i.e., Controller 315 in Fig. 3, which comprises, in fact, NVMe Controllers 112, 118, and 124 in Fig. 1) outside of the plurality of SSDs (i.e., said NVMe Controllers are outside of the plurality of said Non-Volatile Storages in Fig. 1 and communicating through Memory Interface 324 of Fig. 3), a host (i.e., Host System 102 of Fig. 1) recognize the plurality of SSDs (i.e., said Non-Volatile Storages) as a single storage device (i.e., data returned to said Host System in response to a storage command; See ¶¶ [0036]-[0037]) by:
obtaining a command (i.e., storage command; See Step 404 in Fig. 4) issued by the host (i.e., said Host System) that conforms to the PCIe/NVMe standard (i.e., said PCIe interface communicating with a plurality of Targets 110, 116, and 122, which respectively have NVMe Controllers 112, 118, and 124 and said Non-Volatile 
on the basis of the logical address range (i.e., on the basis of said file system metadata), distributing the command (i.e., traversing said storage command) to at least one of the plurality of SSDs (i.e., to storage media; See Step 408 in Fig. 4 and ¶ [0054]); and
allowing the host (i.e., said Host System) to recognize the plurality of SSDs (i.e., said Non-Volatile Storages) as the single storage device (i.e., data returned to said Host System in response to a storage command; See ¶¶ [0036]-[0037]).

Referring to claim 21, Bandic discloses a storage system (i.e., system to provide file system functionality over a PCIe interface; See Abstract) comprising:
a plurality of solid state drives (SSDs) (i.e., Non-Volatile Storages 114, 120, and 126 in Fig. 1); and
a controller (i.e., Controller 315 in Fig. 3, which comprises, in fact, NVMe Controllers 112, 118, and 124 in Fig. 1) outside of the plurality of SSDs (i.e., said NVMe Controllers are outside of the plurality of said Non-Volatile Storages in Fig. 1 and communicating through Memory Interface 324 of Fig. 3), the controller (i.e., said Controller) including:
a first interface (i.e., interface connected to PCI Express Root Complex 106 in Fig. 1) configured to be connected to a host (i.e., Host System 102 of Fig. 1), the host (i.e., said Host System) being configured to issue Non-Volatile Memory Express (NVMe) commands (i.e., issuing an Application Storage Command 305 to access file, open, read, and write files, etc. from said Non-Volatile Storages 320 controlled by said NVME Controller 315 in Fig. 3; See ¶ [0048]), the NVMe commands (i.e., said Application Storage Commands) being commands based on NVMe standard (i.e., said interface communicating with a plurality of Targets 110, 116, and 122, which respectively have NVMe Controllers 112, 118, and 124 under PCIe interfacing standard through said PCI Express Root Complex and said PCI Express Switch in Fig. 1; thus, said Application Storage Command operates in accordance with NVMe 
a plurality of second interfaces (i.e., multiple interfaces connected to said plurality of Non-Volatile Storages) configured to be connected to the plurality of SSDs respectively (i.e., said multiple interfaces respectively communicating with said plurality of Non-Volatile Storages through said NVMe Controllers under PCIe interfacing standard, respectively; See ¶¶ [0037] and [0041]-[0042]), wherein
the controller (i.e., said Controller) is configured to allow the host (i.e., said Host System) to recognize the plurality of SSDs (i.e., said Non-Volatile Storages) as a single storage device (i.e., data returned to said Host System in response to a storage command; See ¶¶ [0036]-[0037]) by:
obtaining a first NVMe command (i.e., Application Storage Command 305 of Fig. 3; See Step 404 in Fig. 4) issued by the host (i.e., said Host System), the first NVMe command (i.e., said first Application Storage Command) indicating a logical address range (i.e., file system metadata related to a parsed storage command, which identifies an address of data in storage of requested data; See ¶¶ [0053]-[0054]); and
on the basis of the logical address range (i.e., on the basis of said file system metadata), issuing a second NVMe command (i.e., Processing Command and Metadata 315 of Fig. 3) that is based on the first NVMe command to at least one of the plurality of SSDs (i.e., traversing said Processing Command and Metadata [parsed storage command] to storage media; See Step 408 in Fig. 4 and ¶ [0054]).

Referring to claim 23, Bandic teaches that
the controller (i.e., Controller 315 in Fig. 3) is configured to allow the host (i.e., Host System 102 of Fig. 1) to recognize the plurality of SSDs (i.e., Non-Volatile Solid Storage Devices 114, 120, and 126 in Fig. 1)  as a single storage device (i.e., data returned to said Host System in response to a storage command; See ¶¶ [0036]-[0037]).

Referring to claim 24, Bandic teaches that
at least one of the plurality of SSDs (i.e., Non-Volatile Storages 114, 120, and 126 in Fig. 1) includes a Peripheral Component Interconnect Express (PCIe) endpoint (i.e., PCIe devices such as NVMe based targets; See ¶ [0041]).

Referring to claim 36, Bandic teaches that
the controller (i.e., Controller 315 in Fig. 3) further includes a central processing unit (CPU) (e.g., (micro)processor; See ¶ [0046]).

Referring to claim 37, Bandic discloses a controller (i.e., PCI Express Switch 108 with NVMe Controllers 112, 118, and 124 in Fig. 1) outside of a plurality of SSDs (i.e., NVMe Controllers 112, 118, and 124 are outside of a plurality of Non-Volatile Storages 114, 120, and 126 in Fig. 1 and communicating through Memory Interface 324 of Fig. 3) comprising:
a first interface (i.e., interface connected to PCI Express Root Complex 106 in Fig. 1) configured to be connected to a host (i.e., Host System 102 of Fig. 1), the host (i.e., said Host System) being configured to issue Non-Volatile Memory Express (NVMe) commands (i.e., issuing an Application Storage Command 305 to access file, open, read, and write files, etc. from said Non-Volatile Storages 320 controlled by said NVME Controller 315 in Fig. 3; See ¶ [0048]), the NVMe commands (i.e., said Application Storage Commands) being commands based on NVMe standard (i.e., said interface communicating with a plurality of Targets 110, 116, and 122, which respectively have NVMe Controllers 112, 118, and 124 under PCIe interfacing standard through said PCI Express Root Complex and said PCI Express Switch in Fig. 1; thus, said Application Storage Command operates in accordance with NVMe communication standard under PCIe interfacing standard; See ¶ [0037] and ¶¶ [0041]-[0042]);
a plurality of second interfaces (i.e., multiple interfaces connected to said plurality of Non-Volatile Storages) configured to be connected to the plurality of SSDs respectively (i.e., said multiple interfaces respectively communicating with said plurality of Non-Volatile Storages through said NVMe Controllers under PCIe interfacing standard, respectively; See ¶¶ [0037] and [0041]-[0042]); and
a circuit (i.e., Controller 315 in Fig. 3) is configured to allow the host (i.e., said Host System) to recognize the plurality of SSDs (i.e., said Non-Volatile Storages) as a single storage device (i.e., data returned to said Host System in response to a storage command; See ¶¶ [0036]-[0037]) by:
obtaining a first NVMe command (i.e., Application Storage Command 305 of Fig. 3; See Step 404 in Fig. 4) issued by the host (i.e., said Host System), the first NVMe command (i.e., said first Application Storage Command) indicating a logical address range (i.e., file system metadata related to a parsed storage command, which 
on the basis of the logical address range (i.e., on the basis of said file system metadata), issuing a second NVMe command (i.e., Processing Command and Metadata 315 of Fig. 3) that is based on the first NVMe command to at least one of the plurality of SSDs (i.e., traversing said Processing Command and Metadata [parsed storage command] to storage media; See Step 408 in Fig. 4 and ¶ [0054]).

Referring to claim 39, Bandic teaches that
the circuit (i.e., Controller 315 in Fig. 3) is configured to allow the host (i.e., Host System 102 of Fig. 1) to recognize the plurality of SSDs (i.e., Non-Volatile Solid Storage Devices 114, 120, and 126 in Fig. 1) as a single storage device (i.e., data returned to said Host System in response to a storage command; See ¶¶ [0036]-[0037]).

Referring to claim 40, Bandic teaches that
at least one of the plurality of SSDs (i.e., Non-Volatile Storages 114, 120, and 126 in Fig. 1) includes a Peripheral Component Interconnect Express (PCIe) endpoint (i.e., PCIe devices such as NVMe based targets; See ¶ [0041]).

Referring to claim 52, Bandic teaches that
the circuit (i.e., Controller 315 in Fig. 3) comprises a central processing unit (CPU) (e.g., (micro)processor; See ¶ [0046]).

Referring to claim 53, Bandic discloses a computer program product (See ¶ [0020]) comprising:
a non-transitory computer-readable medium (i.e., firmware memory) in which a computer program (i.e., a series of instructions) is stored (i.e., firmware; See ¶ [0048]), 
the computer program (i.e., said series of instructions) being to be executed by a computer (i.e., executable on a computer; See ¶ [0020]),
the computer program (i.e., a series of instructions stored in said firmware) being configured to cause the computer to: allow a host (i.e., Host System 102 of Fig. 1) to recognize a plurality of SSDs (i.e., Non-Volatile Storages 114, 120, and 126 over PCIe interface in Fig. 1) as a single storage device (i.e., data returned to said Host System in response to a storage command; See ¶¶ [0036]-[0037]) by:
obtaining a first NVMe command (i.e., Application Storage Command 305 of Fig. 
on the basis of the logical address range (i.e., on the basis of said file system metadata), issuing a second NVMe command (i.e., Processing Command and Metadata 315 of Fig. 3) that is based on the first NVMe command to at least one of the plurality of SSDs (i.e., traversing said Processing Command and Metadata [parsed storage command] to storage media; See Step 408 in Fig. 4 and ¶ [0054]).
Although the claim 53 recites limitations “a computer outside of a plurality of solid state devices (SSDs)” and “the computer including: a first interface configured to be connected to a host, the host being configured to issue Non-Volatile Memory Express (NVMe) commands, the NVMe commands being commands based on NVMe standard; a plurality of second interfaces configured to be connected to the plurality of SSDs respectively; and a central processing unit (CPU) configured to execute the computer program,” these limitations do not have patentable weights because the subject matter “computer” is not a part of this claimed invention “computer program product”.

Referring to claim 55, Bandic teaches that
the computer program is configured to cause the computer to allow the host (i.e., Host System 102 of Fig. 1) to recognize the plurality of SSDs (i.e., Non-Volatile Solid Storage Devices 114, 120, and 126 in Fig. 1) as a single storage device (i.e., data returned to said Host System in response to a storage command; See ¶¶ [0036]-[0037]).

Referring to claim 56, the claim 56 recites a limitation “at least one of the plurality of SSDs includes a Peripheral Component Interconnect Express (PCIe) endpoint”.  However, this limitation does not have a patentable weight because the subject matter “at least one of the plurality of SSDs” is not a part of this claimed invention “computer program product”.

Referring to claim 68, Bandic discloses a method of controlling a plurality of solid state drives (SSDs) (i.e., method to provide file system functionality on Non-Volatile Storages 114, 120, and 126 over PCIe interface in Fig. 1; See Abstract and ¶ [0036]), comprising:
making, by a controller (i.e., Controller 315 in Fig. 3, which comprises, in fact, NVMe 
obtaining a first NVMe command (i.e., Application Storage Command 305 of Fig. 3; See Step 404 in Fig. 4) issued by the host (i.e., said Host System), the first NVMe command (i.e., said first Application Storage Command) indicating a logical address range (i.e., file system metadata related to a parsed storage command, which identifies an address of data in storage of requested data; See ¶¶ [0053]-[0054]); and
on the basis of the logical address range (i.e., on the basis of said file system metadata), issuing a second NVMe command (i.e., Processing Command and Metadata 315 of Fig. 3) that is based on the first NVMe command to at least one of the plurality of SSDs (i.e., traversing said Processing Command and Metadata [parsed storage command] to storage media; See Step 408 in Fig. 4 and ¶ [0054]).

Referring to claim 70, Bandic teaches that
the host (i.e., Host System 102 of Fig. 1) recognizes the plurality of SSDs (i.e., Non-Volatile Solid Storage Devices 114, 120, and 126 in Fig. 1) as a single storage device (i.e., data returned to said Host System in response to a storage command; See ¶¶ [0036]-[0037]).

Referring to claim 71, Bandic teaches that
at least one of the plurality of SSDs (i.e., Non-Volatile Storages 114, 120, and 126 in Fig. 1) includes a Peripheral Component Interconnect Express (PCIe) endpoint (i.e., PCIe devices such as NVMe based targets; See ¶ [0041]).

Claims 2, 3, 12, 13, 25, 26, 41, 42, 57, 58, 72, and 73 are rejected under 35 U.S.C. § 103 as being unpatentable over Bandic [US 2016/0098227 A1] as applied to claims 1, 11, 21, 23, 24, 36, 37, 39, 40, 52, 53, 55, 56, 68, 70, and 71 above, and further in view of Asnaashari et al. [US 2015/0095554 A1; hereinafter “Asnaashari”].
Referring to claim 2, Bandic discloses all the limitations of the claim 2 except that does not expressly teach the controller further configured to: divide the command issued by the host into a first command and a second command; distribute the first command to a first SSD among 
Asnaashari discloses a switch module (i.e., Storage Processor 10 in Fig. 1), wherein
a controller (i.e., CPU Subsystem 14 of Fig. 1) is configured to:
divide a command (i.e., read or write command) issued by a host (i.e., Host 12 of Fig. 1) into a first command and a second command (i.e., one or more multiple read or write sub-commands; See ¶ [0092] and ¶ [0095]);
distribute the first command (i.e., said one sub-command) to a first SSD (e.g., PCIe SSD1 28 of Fig. 1) among a plurality of SSDs (i.e., PCIe SSD1 28 ... PCIe SSDn 30 in Fig. 1; See ¶¶ [0093]-[0094]); and
distribute the second command (i.e., said another sub-command) to a second SSD (e.g., PCIe SSD2) among the plurality of SSDs (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature of distributing said divided first and second commands (i.e., dividing command into multiple sub-commands and distributing the sub-commands across NVMe PCIe SSDs), as disclosed by Asnaashari, in said controller (i.e., Controller), as disclosed by Bandic, for the advantage of preventing uneven use of the plurality of SSDs (i.e., one or more SSDs; See Asnaashari, ¶ [0037]).

Referring to claim 3, Bandic discloses all the limitations of the claim 3 except that does not expressly teach the controller is configured to: in a case that the command issued by the host designates a first logical address range, distribute the command as a first command to a first SSD among the plurality of SSDs; and in a case that the command issued by the host designates a second logical address range, distribute the command as a second command to a second SSD among the plurality of SSDs.
Asnaashari discloses a controller (i.e., Storage Processor 10 in Fig. 1), wherein
distributing a command (i.e., issuing and transferring a read or write command; See ¶ [0032] and Figs. 13 and 14) includes:
in a case that the command (i.e., said read or write command) issued by a host (i.e., Host 12 of Fig. 1) designates a first logical address range (e.g., starting LBA  and the sector count on PCIe SSD1 28 of Fig. 1), distribute the command as a first command (i.e., one sub-command among one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]) to a first SSD 
in a case that the command (i.e., said read or write command) issued by the host designates a second logical address range (e.g., starting LBA  and the sector count on PCIe SSDn 30 of Fig. 1), distribute the command as a second command (i.e., another sub-command among said one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]) to a second SSD (i.e., PCIe SSDn 30 of Fig. 1) among the plurality of SSDs (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature of distributing the command (i.e., dividing command into multiple sub-commands and distributing the sub-commands across NVMe PCIe SSDs), as disclosed by Asnaashari, in said controller (i.e., Controller), as disclosed by Bandic, for the advantage of preventing uneven use of the plurality of SSDs (i.e., one or more SSDs; See Asnaashari, ¶ [0037]).

Referring to claim 12, Bandic discloses all the limitations of the claim 12 except that does not expressly teach dividing the command issued by the host into a first command and a second command; distributing the first command to a first SSD among the plurality of SSDs; and distributing the second command to a second SSD among the plurality of SSDs.
Asnaashari discloses a method of writing to a plurality of SSDs (i.e., PCIe SSD1 28 ... PCIe SSDn 30 in Fig. 1; See Abstract), wherein
dividing a command (i.e., write command) issued by a host (i.e., Host 12 of Fig. 1) into a first command and a second command (i.e., one or more multiple write sub-commands; See ¶ [0092]);
distributing the first command (i.e., said one sub-command) to a first SSD (e.g., PCIe SSD1 28 of Fig. 1) among the plurality of SSDs (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]); and
distributing the second command (i.e., said another sub-command) to a second SSD (e.g., PCIe SSD2) among the plurality of SSDs (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature of distributing divided said first and second commands (i.e., dividing command into multiple sub-commands and distributing the sub-commands across 

Referring to claim 13, Bandic discloses all the limitations of the claim 13 except that does not expressly teach distributing the command including: in a case that the command issued by the host designates a first logical address range, distributing the command as a first command to a first SSD among the plurality of SSDs; and in a case that the command issued by the host designates a second logical address range, distributing the command as a second command to a second SSD among the plurality of SSDs.
Asnaashari discloses a method of writing to a plurality of SSDs (i.e., PCIe SSD1 28 ... PCIe SSDn 30 in Fig. 1; See Abstract), wherein
distributing a command (i.e., issuing and transferring a read or write command; See ¶ [0032] and Figs. 13 and 14) includes:
in a case that the command (i.e., said read or write command) issued by a host (i.e., Host 12 of Fig. 1) designates a first logical address range (e.g., starting LBA  and the sector count on PCIe SSD1 28 of Fig. 1), distributing the command as a first command (i.e., one sub-command among one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]) to a first SSD (i.e., PCIe SSD1 28 of Fig. 1) among the plurality of SSDs (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]); and
in a case that the command (i.e., said read or write command) issued by the host designates a second logical address range (e.g., starting LBA  and the sector count on PCIe SSDn 30 of Fig. 1), distributing the command as a second command (i.e., another sub-command among said one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]) to a second SSD (i.e., PCIe SSDn 30 of Fig. 1) among the plurality of SSDs (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature of distributing the command (i.e., dividing command into multiple sub-commands and distributing the sub-commands across NVMe PCIe SSDs), as disclosed by Asnaashari, in said method of controlling a plurality of SSDs (i.e., method to provide file system functionality on Non-Volatile Storages over PCIe interface), as disclosed by 

Referring to claims 25 and 41, Bandic discloses all the limitations of the respective claims 25 and 41 except that does not expressly teach the controller and the circuit are respectively configured to: in a case where the first NVMe command issued by the host indicates a first logical address range, issue the second NVMe command to a first SSD among the plurality of SSDs; and in a case that the first NVMe command issued by the host indicates a second logical address range, issue the second NVMe command to a second SSD among the plurality of SSDs.
Asnaashari discloses a circuit (i.e., Storage Processor 10 in Fig. 1), wherein
a controller or a switch (i.e., CPU Subsystem 14 of Fig. 1) is configured to:
in a case that the first NVMe command (i.e., read or write command) issued by a host  (i.e., issuing and transferring a read or write command by Host 12 of Fig. 1; See ¶ [0032]) indicates a first logical address range (e.g., starting LBA  and the sector count on PCIe SSD1 28 of Fig. 1), issue a second NVMe command (i.e., one sub-command among one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]) to a first SSD (i.e., PCIe SSD1 28 of Fig. 1) among a plurality of SSDs (i.e., PCIe SSD1 28 ... PCIe SSDn 30 in Fig. 1; See ¶¶ [0093]-[0094]); and
in a case that the first NVMe command (i.e., said read or write command) issued by the host indicates a second logical address range (e.g., starting LBA  and the sector count on PCIe SSDn 30 of Fig. 1), issue the second NVMe command (i.e., another sub-command among said one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]) to a second SSD (i.e., PCIe SSDn 30 of Fig. 1) among the plurality of SSDs (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature of issuing the first and second NVMe commands (i.e., dividing command into multiple sub-commands and issuing  the sub-commands across NVMe PCIe SSDs), as disclosed by Asnaashari, in said respective controller and circuit (i.e., Controller), as disclosed by Bandic, for the advantage of preventing uneven use of the plurality of SSDs (i.e., one or more SSDs; See Asnaashari, ¶ [0037]).

Referring to claims 26 and 42, Bandic discloses all the limitations of the respective claims 26 and 42 except that does not expressly teach that the controller and the circuit are respectively further configured to: generate a first NVMe sub-command and a second NVMe sub-command on the basis of the first NVMe command issued by the host; issue, as the second NVMe command, the first NVMe sub-command to a first SSD among the plurality of SSDs; and issue, as the second NVMe command, the second NVMe sub-command to a second SSD among the plurality of SSDs.
Asnaashari discloses a switch module (i.e., Storage Processor 10 in Fig. 1), wherein
a controller (i.e., CPU Subsystem 14 of Fig. 1) is configured to:
generate a first NVMe sub-command and a second NVMe sub-command (i.e., one or more multiple read or write sub-commands) on the basis of a first NVMe command (i.e., read or write command) issued by a host (i.e., Host 12 of Fig. 1; See ¶ [0092] and ¶ [0095]);
issue, as a second NVMe command (i.e., sub-command among one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]), the first NVMe sub-command (i.e., one sub-command) to a first SSD (i.e., PCIe SSD1 28 of Fig. 1) among a plurality of SSDs (i.e., PCIe SSD1 28 ... PCIe SSDn 30 in Fig. 1; See ¶¶ [0093]-[0094]); and
issue, as the second NVMe command (i.e., sub-command among one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]), the second NVMe sub-command (i.e., another sub-command) to a second SSD (i.e., PCIe SSDn 30 of Fig. 1) among the plurality of SSDs (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature of issuing said divided first and second sub-commands (i.e., dividing command into multiple sub-commands and distributing the sub-commands across NVMe PCIe SSDs), as disclosed by Asnaashari, in said respective controller and circuit (i.e., Controller), as disclosed by Bandic, for the advantage of preventing uneven use of the plurality of SSDs (i.e., one or more SSDs; See Asnaashari, ¶ [0037]).

Referring to claim 57, Bandic discloses all the limitations of the claim 57 except that does not expressly teach the computer program is configured to cause the computer to: in a case where the first NVMe command issued by the host indicates a first logical address range, issue the second NVMe command to a first SSD among the plurality of SSDs; and in a case 
Asnaashari discloses a method of writing to a plurality of SSDs (i.e., PCIe SSD1 28 ... PCIe SSDn 30 in Fig. 1; See Abstract), wherein
in a case where a first NVMe command (i.e., read or write command) issued by a host (i.e., issuing and transferring a read or write command by Host 12 of Fig. 1; See ¶ [0032]) indicates a first logical address range (e.g., starting LBA  and the sector count on PCIe SSD1 28 of Fig. 1), issue a NVMe second command (i.e., one sub-command among one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]) to a first SSD (i.e., PCIe SSD1 28 of Fig. 1) among the plurality of SSDs (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]); and
in a case where the first NVMe command (i.e., said read or write command) issued by the host indicates a second logical address range (e.g., starting LBA  and the sector count on PCIe SSDn 30 of Fig. 1), issue the second NVMe command (i.e., another sub-command among said one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]) to a second SSD (i.e., PCIe SSDn 30 of Fig. 1) among the plurality of SSDs (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented said feature of issuing the command (i.e., dividing command into multiple sub-commands and distributing the sub-commands across NVMe PCIe SSDs), as disclosed by Asnaashari, in said computer program product, as disclosed by Bandic, for the advantage of preventing uneven use of the plurality of SSDs (i.e., one or more SSDs; See Asnaashari, ¶ [0037]).

Referring to claim 58, Bandic discloses all the limitations of the claim 58 except that does not expressly teach the computer program is configured to cause the computer to: generate a first NVMe sub-command and a second NVMe sub-command on the basis of the first NVMe command issued by the host; issue, as the second NVMe command, the first NVMe sub-command to a first SSD among the plurality of SSDs; and issue, as the second NVMe command, the second NVMe sub-command to a second SSD among the plurality of SSDs.
Asnaashari discloses a method of writing to a plurality of SSDs (i.e., PCIe SSD1 28 ... PCIe SSDn 30 in Fig. 1; See Abstract), wherein
generate a first NVMe sub-command and a second NVMe sub-command (i.e., one or more multiple read or write sub-commands) on the basis of a first NVMe command (i.e., read or write command) issued by a host (i.e., Host 12 of Fig. 1; See ¶ [0092] and ¶ [0095]);
issue, as a second NVMe command (i.e., sub-command among one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]), the first NVMe sub-command (i.e., one sub-command) to a first SSD (i.e., PCIe SSD1 28 of Fig. 1) among a plurality of SSDs (i.e., PCIe SSD1 28 ... PCIe SSDn 30 in Fig. 1; See ¶¶ [0093]-[0094]); and
issue, as the second NVMe command (i.e., sub-command among one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]), the second NVMe sub-command (i.e., another sub-command) to a second SSD (i.e., PCIe SSDn 30 of Fig. 1) among the plurality of SSDs (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented said feature of issuing said divided first and second sub-commands (i.e., dividing command into multiple sub-commands and distributing the sub-commands across NVMe PCIe SSDs), as disclosed by Asnaashari, in said computer program product, as disclosed by Bandic, for the advantage of preventing uneven use of the plurality of SSDs (i.e., one or more SSDs; See Asnaashari, ¶ [0037]).

Referring to claim 72, Bandic discloses all the limitations of the claim 72 except that does not expressly teach, in a case where the first NVMe command issued by the host indicates a first logical address range, the second NVMe command is issued to a first SSD among the plurality of SSDs; and in a case where the first NVMe command issued by the host indicates a second logical address range. the second NVMe command is issued to a second SSD among the plurality of SSDs.
Asnaashari discloses a method of writing to a plurality of SSDs (i.e., PCIe SSD1 28 ... PCIe SSDn 30 in Fig. 1; See Abstract), wherein
in a case where a first NVMe command (i.e., read or write command) issued by a host (i.e., issuing and transferring a read or write command by Host 12 of Fig. 1; See ¶ [0032]) indicates a first logical address range (e.g., starting LBA  and the sector count on PCIe SSD1 28 of Fig. 1), a second NVMe command (i.e., one sub-command among one or more multiple write sub-commands generated from said read or write command; See 
in a case where the first NVMe command (i.e., said read or write command) issued by the host indicates a second logical address range (e.g., starting LBA  and the sector count on PCIe SSDn 30 of Fig. 1), the second NVMe command (i.e., another sub-command among said one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]) is issued to a second SSD (i.e., PCIe SSDn 30 of Fig. 1) among the plurality of SSDs (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented said feature of distributing the command (i.e., dividing command into multiple sub-commands and distributing the sub-commands across NVMe PCIe SSDs), as disclosed by Asnaashari, in said method of controlling a plurality of SSDs (i.e., method to provide file system functionality on Non-Volatile Storages), as disclosed by Bandic, for the advantage of preventing uneven use of the plurality of SSDs (i.e., one or more SSDs; See Asnaashari, ¶ [0037]).

Referring to claim 73, Bandic discloses all the limitations of the claim 72 except that does not expressly teach generating a first NVMe sub-command and a second NVMe sub-command on the basis of the first NVMe command issued by the host; issuing, as the second NVMe command, the first NVMe sub-command to a first SSD among the plurality of SSDs; and issuing, as the second NVMe command, the second NVMe sub-command to a second SSD among the plurality of SSDs.
Asnaashari discloses a method of writing to a plurality of SSDs (i.e., PCIe SSD1 28 ... PCIe SSDn 30 in Fig. 1; See Abstract), wherein
generating a first NVMe sub-command and a second NVMe sub-command (i.e., one or more multiple read or write sub-commands) on the basis of a first NVMe command (i.e., read or write command) issued by a host (i.e., Host 12 of Fig. 1; See ¶ [0092] and ¶ [0095]);
issuing, as a second NVMe command (i.e., sub-command among one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]), the first NVMe sub-command (i.e., one sub-command) to a first SSD (i.e., 
issuing, as the second NVMe command (i.e., sub-command among one or more multiple write sub-commands generated from said read or write command; See ¶¶ [0035]-[0036] and ¶ [0062]), the second NVMe sub-command (i.e., another sub-command) to a second SSD (i.e., PCIe SSDn 30 of Fig. 1) among the plurality of SSDs (i.e., said PCIe SSD1 ... PCIe SSDn; See ¶¶ [0093]-[0094]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have implemented said divided first and second sub-commands (i.e., dividing command into multiple sub-commands and distributing the sub-commands across NVMe PCIe SSDs), as disclosed by Asnaashari, in said method of controlling a plurality of SSDs (i.e., method to provide file system functionality on Non-Volatile Storages), as disclosed by Bandic, for the advantage of preventing uneven use of the plurality of SSDs (i.e., one or more SSDs; See Asnaashari, ¶ [0037]).

Claims 4, 14, 27, 28, 43, 44, 59, 60, 74, and 75 are rejected under 35 U.S.C. § 103 as being unpatentable over Bandic [US 2016/0098227 A1] in view of Asnaashari [US 2015/0095554 A1] as applied to claims 2, 3, 12, 13, 25, 26, 41, 42, 57, 58, 72, and 73 above, and further in view of Yoshimura [US 2014/0281147 A1] and Vucinic et al. [US 2016/0124876 A1; hereinafter “Vucinic”].
Referring to claims 4 and 14, Bandic, as modified by Asnaashari, discloses all the limitations of the respective claims 4 and 14 except that does not expressly teach receiving a first completion notification from the first SSD when the first SSD completes executing the first command; receiving a second completion notification from the second SSD when the second SSD completes executing the second command; and after receiving both of the first completion notification and the second completion notification, transmitting, to the host, a completion notification to notify that the command issued by the host is completed.
Yoshimura discloses a switch module (i.e., Memory System 10 in Fig. 1), wherein
receive a first completion notification (i.e., the first Sector transfer completion in Fig. 5) from a first SSD (e.g., one of NAND flash memories 12-0 to 12-3 in Fig. 1) when the first SSD completes executing a first command (i.e., Command input A0 in Fig. 5; See ¶ [0067]);
receive a second completion notification (i.e., the second Sector transfer completion in Fig. 5) from a second SSD (e.g., another one of NAND flash memories 12-0 to 12-3 in 
after receiving both of the first completion notification and the second completion notification, transmit a data (i.e., frame Data A0/1 in Fig. 1) to a host (i.e., Output frame to host device; See ¶ [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature of notifying the completions of said first and second commands (i.e., Sector transfer completions), as disclosed by Yoshimura, in said controller (i.e., Controller) or in said method of controlling a plurality of SSDs (i.e., method to provide file system functionality on Non-Volatile Storages over PCIe interface), as disclosed by Bandic, as modified by Asnaashari, for the advantage of improving the performance concerning the read command because of permitting out-of-order transfer (See Yoshimura, ¶ [0070]).
Bandic, as modified by Asnaashari and Yoshimura, does not expressly teach that a completion notification to notify that a command issued by the host is completed.
Nevertheless, Bandic inherently anticipates a completion notification to notify that a command issued by the host is completed in light of said PCIe/NVMe standard since Bandic discloses the first and second interfaces (i.e., interface connected to PCI Express Root Complex 106 in Fig. 1) configured to be connected between the host (i.e., Host System 102 of Fig. 1) and the plurality of SSDs (i.e., Non-Volatile Storages 114, 120, and 126 in Fig. 1) in accordance with PCIe/NVMe standard (i.e., said interface communicating with a plurality of Targets 110, 116, and 122, which respectively have NVMe Controllers 112, 118, and 124 under PCIe interfacing standard through said PCI Express Root Complex and said PCI Express Switch in Fig. 1; thus, said interface operates in accordance with NVMe communication standard under PCIe interfacing standard; See ¶ [0037] and ¶¶ [0041]-[0042]).
Furthermore, this is also implicitly suggested by Vucinic such that the limitation “a completion notification to notify that a command issued by the host is completed” is well-known because one of ordinary skill in the art understands that the PCIe/NVMe standard requires a feature of acknowledging if the data operation (i.e., reading or writing data) requested by the host has been completed.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to have included said completion notification to notify that a command issued by the host is completed.

Referring to claims 27, 43, 59, and 74, Bandic, as modified by Asnaashari, discloses all the limitations of the respective claims 27, 43, 59, and 74 except that does not expressly teach 
Yoshimura discloses a feature of switch module (i.e., Memory System 10 in Fig. 1), wherein
completing a first NVMe sub-command (i.e., at the first Sector transfer completion of Command input A0 in Fig. 5);
completing a second NVMe sub-command (i.e., at the second Sector transfer completion of Command input A1 in Fig. 5); and
upon completion of the first NVMe sub-command and completion of the second NVMe sub-command, transmit a data (i.e., frame Data A0/1 in Fig. 1) to a host (i.e., Output frame to host device; See ¶ [0068]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature of notifying the completions of said first and second NVMe commands (i.e., Sector transfer completions), as disclosed by Yoshimura, in, respectively, said controller (i.e., Controller), said circuit (i.e., Controller), the computer program, and said method of controlling a plurality of SSDs (i.e., method to provide file system functionality on Non-Volatile Storages over PCIe interface), as disclosed by Bandic, as modified by Asnaashari, for the advantage of improving the performance concerning the read command because of permitting out-of-order transfer (See Yoshimura, ¶ [0070]).
Bandic, as modified by Asnaashari and Yoshimura, does not expressly teach that a completion notification indicating that the first NVMe command issued by the host is completed.
Nevertheless, Bandic inherently anticipates a completion notification indicating that a NVMe command issued by the host is completed in light of said PCIe/NVMe standard since Bandic discloses the first and second interfaces (i.e., interface connected to PCI Express Root Complex 106 in Fig. 1) configured to be connected between the host (i.e., Host System 102 of Fig. 1) and the plurality of SSDs (i.e., Non-Volatile Storages 114, 120, and 126 in Fig. 1) in accordance with PCIe/NVMe standard (i.e., said interface communicating with a plurality of Targets 110, 116, and 122, which respectively have NVMe Controllers 112, 118, and 124 under PCIe interfacing standard through said PCI Express Root Complex and said PCI Express Switch in Fig. 1; thus, said interface operates in accordance with NVMe communication standard under PCIe interfacing standard; See ¶ [0037] and ¶¶ [0041]-[0042]).
Furthermore, this is also implicitly suggested by Vucinic such that the limitation “a 

Referring to claims 28, 44, 60, and 75, Yoshimura teaches
recognizing the completion of first NVMe sub-command (i.e., at the first Sector transfer completion of Command input A0 in Fig. 5) by receiving a first completion notification (i.e., said first Sector transfer completion in Fig. 5) from the first SSD (e.g., one of NAND flash memories 12-0 to 12-3 in Fig. 1; See ¶ [0067]);
recognizing the completion of second NVMe sub-command (i.e., at the second Sector transfer completion of Command input A1 in Fig. 5) by receiving a second completion notification (i.e., said second Sector transfer completion in Fig. 5) from the second SSD (e.g., another one of NAND flash memories 12-0 to 12-3 in Fig. 1; See ¶ [0067]).

Claims 5, 6, 15, and 16 are rejected under 35 U.S.C. § 103 as being unpatentable over Bandic [US 2016/0098227 A1] in view of Asnaashari [US 2015/0095554 A1] as applied to claims 2, 3, 12, 13, 25, 26, 41, 42, 57, 58, 72, and 73 above, and further in view of Tsujimoto et al. [US 2017/0192718 A1; hereinafter “Tsujimoto”].
Referring to claim 5, Bandic, as modified by Asnaashari, discloses all the limitations of the claim 5 except that does not expressly teach an NVMe register that stores a door bell; and a memory, wherein the controller is further configured to: when the host updates the door bell, fetch the command issued by the host and store the fetched command into the memory.
Tsujimoto discloses a switch module (i.e., SSD Controller 20 in Fig. 2), wherein
an NVMe register (i.e., Register 201 of Fig. 2) that stores a door bell (i.e., doorbell register; See ¶ [0045]); and
a memory (i.e., Command Queue 206 of Fig. 2), wherein
a controller (i.e., Command Manager 202 of Fig. 2) is configured to:
when a host (i.e., Host 10 of Fig. 2) updates a door bell (i.e., writing value of transfer request in said door bell register; See ¶ [0065]), fetch a command issued by the host and store the fetched command into the memory (i.e., said Command Queue; See ¶¶ [0045]-[0046]).


Referring to claim 15, Bandic, as modified by Asnaashari, discloses all the limitations of the claim 15 except that does not expressly teach receiving, from the host, a request to update a door bell; fetching, from a first memory of the host, the command issued by the host; and storing the fetched command into a second memory.
Tsujimoto discloses a method (i.e., data processing method for storage apparatus; See Abstract), wherein
receiving, from a host (i.e., Host 10 of Fig. 2), a request to update a door bell (i.e., writing value of transfer request in said door bell register; See ¶ [0065]);
fetching, from a first memory (i.e., Request Command Queue 101 of Fig. 2) of the host (i.e., Host), a command issued by the host (See ¶ [0065]); and
storing the fetched command into a second memory (i.e., Command Queue 206 of Fig. 2; See ¶¶ [0045]-[0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said NVMe register (i.e., door bell register) and said memory (i.e., command queue), as disclosed by Tsujimoto, in said method of controlling a plurality of SSDs (i.e., method to provide file system functionality on Non-Volatile Storages), as disclosed by Bandic, as modified by Asnaashari, for the advantage of determining the request command and separately executing the data I/O processing to the SSD and the data processing to be performed to data obtained from the SSD (See Tsujimoto, ¶ [0016]).

Referring to claims 6 and 16, Tsujimoto teaches that
after storing the [second NVMe] command into the memory (i.e., Command Queue 206 of Fig. 2; See ¶¶ [0045]-[0046]), update a door bell of the at least one of the plurality of SSDs (i.e., writing the request command 140 in the identified request command FIFO; See Step S19 in Fig. 5) so that the at least one of the plurality of SSDs fetches the [second] command from the memory (i.e., transfer the request command loaded at top of identified request command FIFO; See Step S20 in Fig. 5 and ¶ [0067]).

Claims 7-10, 17-20, 31-34, 47-50, 63-66, and 78-81 are rejected under 35 U.S.C. § 103 as being unpatentable over Bandic [US 2016/0098227 A1] as applied to claims 1, 11, 21, 23, 24, 36, 37, 39, 40, 52, 53, 55, 56, 68, 70, and 71 above, and further in view of Tsujimoto [US 2017/0192718 A1].
Referring to claim 7, Bandic discloses all the limitations of the claim 7 except that does not expressly teach that the command issued by the host is accompanied with a data transmission descriptor, wherein the controller is further configured to: on the basis of the data transmission descriptor, inform the at least one of the plurality of SSDs of a location in a memory of the host to which the at least one of the plurality of SSDs is to access in accordance with the command.
Tsujimoto discloses a switch module (i.e., SSD Controller 20 in Fig. 2), wherein
a command (i.e., request command 140 in Fig. 3) issued by a host (i.e., Host 10 of Fig. 2) is accompanied with a data transmission descriptor (i.e., Description at Bytes 03:00 in Fig. 3), wherein a controller (i.e., Command Manager 202 of Fig. 2) is configured to:
on the basis of the data transmission descriptor (i.e., on the basis of PRP or SGL for Data Transfer (PSDT) at Byte 15 in Fig. 3), inform the at least one of a plurality of SSDs (i.e.,  SSD #0 ... SSD #M 40 in Fig. 2) of a location in a memory (i.e.,  Memories 103-105 in Fig. 2) of the host (i.e., said Host) to which the at least one of the plurality of SSDs is to access in accordance with the command (i.e., said request command; See ¶¶ [0054]-[0055]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature of command processing, as disclosed by Tsujimoto, in said switch module (i.e., PCI Express Switch), as disclosed by Bandic for the advantage of determining the request command and separately executing the data I/O processing to the SSD and the data processing to be performed to data obtained from the SSD (See Tsujimoto, ¶ [0016]).

Referring to claim 17, Bandic discloses all the limitations of the claim 17 except that does not expressly teach that the command issued by the host is accompanied with a data transmission descriptor, wherein the method is further configured to: on the basis of the data transmission descriptor, inform the at least one of the plurality of SSDs of a location in a memory of the host to which the at least one of the plurality of SSDs is to access in accordance with the command.

a command (i.e., request command 140 in Fig. 3) issued by a host (i.e., Host 10 of Fig. 2) is accompanied with a data transmission descriptor (i.e., Description at Bytes 03:00 in Fig. 3), wherein a controller (i.e., Command Manager 202 of Fig. 2) is configured to:
on the basis of the data transmission descriptor (i.e., on the basis of PRP or SGL for Data Transfer (PSDT) at Byte 15 in Fig. 3), inform the at least one of a plurality of SSDs (i.e.,  SSD #0 ... SSD #M 40 in Fig. 2) of a location in a memory (i.e.,  Memories 103-105 in Fig. 2) of the host (i.e., said Host) to which the at least one of the plurality of SSDs is to access in accordance with the command (i.e., said request command; See ¶¶ [0054]-[0055]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature of command processing, as disclosed by Tsujimoto, in said method of controlling a plurality of SSDs (i.e., method to provide file system functionality on Non-Volatile Storages), as disclosed by Bandic for the advantage of determining the request command and separately executing the data I/O processing to the SSD and the data processing to be performed to data obtained from the SSD (See Tsujimoto, ¶ [0016]).

Referring to claims 8, 9, 18, and 19, Tsujimoto teaches that
in a case that the command (i.e., request command 140 in Fig. 3) issued by the host (i.e., Host 10 of Fig. 2) is a read command or a write command (i.e., read request or write request; See ¶ [0038]), the location in the memory (i.e.,  Memories 103-105 in Fig. 6) of the host (i.e., said Host) is a location into or from which the at least one of the plurality of SSDs (i.e.,  SSD #0 ... SSD #M 40 in Fig. 2) is to write a piece of read data (See ¶ [0047]) in accordance with the read command or to read a piece of write data in accordance with the write command (i.e., Data I/O processing to SSDs; See ¶¶ [0064]-[0073]).

Referring to claims 31 and 47, Bandic discloses all the limitations of the respective claims 31 and 47 except that does not expressly teach that the first NVMe command issued by the host is accompanied with a data transmission descriptor, wherein the controller and the circuit are respectively further configured to: on the basis of the data transmission descriptor, inform the at least one of the plurality of SSDs of a location in a memory of the host to which the at least one of the plurality of SSDs is to access in accordance with the second NVMe 
Tsujimoto discloses a switch module (i.e., SSD Controller 20 in Fig. 2), wherein
a first NVMe command (i.e., request command 140 in Fig. 3) issued by a host (i.e., Host 10 of Fig. 2) is accompanied with a data transmission descriptor (i.e., Description at Bytes 03:00 in Fig. 3), wherein a controller (i.e., Command Manager 202 of Fig. 2) is configured to:
on the basis of the data transmission descriptor (i.e., on the basis of PRP or SGL for Data Transfer (PSDT) at Byte 15 in Fig. 3), inform the at least one of a plurality of SSDs (i.e.,  SSD #0 ... SSD #M 40 in Fig. 2) of a location in a memory (i.e.,  Memories 103-105 in Fig. 2) of the host (i.e., said Host) to which the at least one of the plurality of SSDs is to access in accordance with a second NVMe command (i.e., read request or write request with second identifying information; See ¶¶ [0054]-[0055]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature of command processing, as disclosed by Tsujimoto, in said switch module (i.e., PCI Express Switch), as disclosed by Bandic for the advantage of determining the request command and separately executing the data I/O processing to the SSD and the data processing to be performed to data obtained from the SSD (See Tsujimoto, ¶ [0016]).

Referring to claims 63 and 78, Bandic discloses all the limitations of the respective claims 63 and 78 except that does not expressly teach that the first NVMe command issued by the host is accompanied with a data transmission descriptor, wherein the computer program or the method is further configured to cause the computer to: on the basis of the data transmission descriptor, inform the at least one of the plurality of SSDs of a location in a memory of the host to which the at least one of the plurality of SSDs is to access in accordance with the second NVMe command.
Tsujimoto discloses a switch module (i.e., SSD Controller 20 in Fig. 2), wherein
a first NVMe command (i.e., request command 140 in Fig. 3) issued by a host (i.e., Host 10 of Fig. 2) is accompanied with a data transmission descriptor (i.e., Description at Bytes 03:00 in Fig. 3), wherein a method comprises:
on the basis of the data transmission descriptor (i.e., on the basis of PRP or SGL for Data Transfer (PSDT) at Byte 15 in Fig. 3), inform the at least one of a plurality of SSDs (i.e.,  SSD #0 ... SSD #M 40 in Fig. 2) of a location in a memory (i.e.,  
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature of command processing, as disclosed by Tsujimoto, in said method of controlling a plurality of SSDs (i.e., method to provide file system functionality on Non-Volatile Storages) or in said computer program product, as disclosed by Bandic for the advantage of determining the request command and separately executing the data I/O processing to the SSD and the data processing to be performed to data obtained from the SSD (See Tsujimoto, ¶ [0016]).

Referring to claims 32, 33, 48, 49, 64, 65, 79, and 80, Tsujimoto teaches that
in a case where the first NVMe command (i.e., request command 140 in Fig. 3) issued by the host (i.e., Host 10 of Fig. 2) is a read command or a write command (i.e., read request or write request; See ¶ [0038]), the location in the memory (i.e.,  Memories 103-105 in Fig. 6) of the host (i.e., said Host) is a location into or from which the at least one of the plurality of SSDs (i.e.,  SSD #0 ... SSD #M 40 in Fig. 2) is to write a piece of read data (See ¶ [0047]) in accordance with the read command or to read a piece of write data in accordance with the write command (i.e., Data I/O processing to SSDs; See ¶¶ [0064]-[0073]).

Referring to claims 10, 20, 34, 50, 66, and 81, Tsujimoto teaches that
the data transmission descriptor (i.e., Description at Bytes 03:00 in Fig. 3) includes a plurality of entries (i.e., entries for Command Identifier (CMDID) at Bytes 31:16, PRP or SGL for Data Transfer (PSDT) at Byte 15, Reserved at Bytes 14:10, FUSE at Bytes 09:08, and Opcode at Bytes 07:00 in Fig. 3), wherein the controller or the circuit (i.e., Command Manager 202 of Fig. 2) is configured to:
on the basis of an identifier to identify each of the plurality of entries, determine a SSD among the plurality of SSDs (i.e.,  SSD #0 ... SSD #M 40 in Fig. 2) that the controller (i.e., said Command Manager) is to inform the location (i.e., data read destination or data write destination; See ¶ [0038] and ¶¶ [0053]-[0055]).

Claims 29, 30, 45, 46, 61, 62, 76, and 77 are rejected under 35 U.S.C. § 103 as being unpatentable over Bandic [US 2016/0098227 A1] as applied to claims 1, 11, 21, 23, 24, 36, 37,  above, and further in view of Asnaashari [US 2015/0095554 A1].
Referring to claims 29 and 45, Bandic, as modified by Asnaashari, discloses all the limitations of the respective claims 29 and 45 except that does not expressly teach an NVMe register that stores a door bell; and a memory, wherein the controller and the circuit are respectively further configured to: in response to the host updating the door bell, fetch the command issued by the host and store the fetched command into the memory.
Tsujimoto discloses a switch module (i.e., SSD Controller 20 in Fig. 2), wherein
an NVMe register (i.e., Register 201 of Fig. 2) that stores a door bell (i.e., doorbell register; See ¶ [0045]); and
a memory (i.e., Command Queue 206 of Fig. 2), wherein
a controller or a circuit (i.e., Command Manager 202 of Fig. 2) is configured to:
in response to a host (i.e., Host 10 of Fig. 2) updating a door bell (i.e., writing value of transfer request in said door bell register; See ¶ [0065]), fetch a command issued by the host and store the fetched command into the memory (i.e., said Command Queue; See ¶¶ [0045]-[0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said NVMe register (i.e., door bell register) and said memory (i.e., command queue), as disclosed by Tsujimoto, in said switch module (i.e., PCI Express Switch), as disclosed by Bandic, as modified by Asnaashari, for the advantage of determining the request command and separately executing the data I/O processing to the SSD and the data processing to be performed to data obtained from the SSD (See Tsujimoto, ¶ [0016]).

Referring to claims 61 and 76, Bandic, as modified by Asnaashari, discloses all the limitations of the respective claims 61 and 76 except that does not expressly teach, in response to the host updating a door bell stored in an NVMe register, fetching the first NVMe command issued by the host, and storing the second NVMe command into a memory.
Tsujimoto discloses a method (i.e., data processing method for storage apparatus; See Abstract), wherein
in response to a host (i.e., Host 10 of Fig. 2) updating a door bell (i.e., writing value of transfer request) stored in an NVMe register (i.e., door bell Register 201 of Fig. 2; See ¶ [0065]), fetching a first NVMe command issued by the host (See ¶ [0065]), and
storing a second NVMe command (i.e., acquired request command - NVMe command) into a memory (i.e., Command Queue 206 of Fig. 2; See ¶¶ [0045]-[0046]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to have included said feature of data processing method, as disclosed by Tsujimoto, in said method of controlling a plurality of SSDs (i.e., method to provide file system functionality on Non-Volatile Storages) or in said computer program product, as disclosed by Bandic, as modified by Asnaashari, for the advantage of determining the request command and separately executing the data I/O processing to the SSD and the data processing to be performed to data obtained from the SSD (See Tsujimoto, ¶ [0016]).
Although the claim 61 recites a limitation “the computer further includes: an NVMe register configured to store a door bell; and a memory,” this limitation does not have a patentable weight because the subject matters “computer,” “NVMe register,” and “memory” are not parts of this claimed invention “computer program product”.

Referring to claims 30, 46, 62, and 77, Tsujimoto teaches that
after storing the [second NVMe] command into the memory (i.e., Command Queue 206 of Fig. 2; See ¶¶ [0045]-[0046]), update a door bell of the at least one of the plurality of SSDs (i.e., writing the request command 140 in the identified request command FIFO; See Step S19 in Fig. 5) so that the at least one of the plurality of SSDs fetches the [second] command from the memory (i.e., transfer the request command loaded at top of identified request command FIFO; See Step S20 in Fig. 5 and ¶ [0067]).

Response to Arguments
Reissue applicant's arguments filed on January 24, 2022 have been fully considered but they are not persuasive.
In response to the reissue applicant’s arguments with respect to the prior art rejections in the Response at pages 26-28, the Examiner respectfully disagrees.
The reissue applicant essentially argues that the reference Bandic does not teach the limitation “a controller outside of the plurality of SSDs” newly recited in each of the independent claims because the NVMe Controllers 112, 118, 124 (viz., Controller 315 of Fig. 3) are not provided outside of the Targets 110, 116, 122 to control operations between the Host System 102 and said Targets but instead are provided inside the Targets in Fig. 1 of Bandic.  In other words, the reissue applicant purportedly maps the claimed subject matter “SSD” to the subject matter “Target” of Bandic.

In fact, Bandic discloses a switch module (i.e., PCI Express Switch 108 with NVMe Controllers 112, 118, and 124 in Fig. 1) including a plurality of second interfaces (i.e., multiple interfaces connected to said plurality of Targets 110, 116, and 122 in Fig. 1) configured to be connected to a plurality of solid state drives (SSDs) (i.e., Non-Volatile Storages 114, 120, and 126 in Fig. 1), respectively (See Bandic, ¶ [0037] and ¶¶ [0041]-[0042]), and a controller (i.e., Controller 315 in Fig. 3, which comprises, in fact, NVMe Controllers 112, 118, and 124 in Fig. 1) outside of the plurality of SSDs (i.e., said NVMe Controllers are outside of the plurality of said Non-Volatile Storages in Fig. 1 and communicating through Memory Interface 324 of Fig. 3), the controller being configured to make the host (i.e., said Host System) recognize the plurality of SSDs (i.e., said Non-Volatile Storages) as a single storage device (i.e., data returned to said Host System in response to a storage command; See ¶¶ [0036]-[0037]).
Furthermore, it was well known at the time of the invention that a controller is not inside of a plurality of SSDs, but outside of the plurality of SSDs.  This is evidenced by a reference Baderdinni1 such as a switch module (i.e., PCIe Controller 100 of Fig. 4) comprises a first interface (i.e., interface connected between Host System 101 and I/O Processor 102 in Fig. 4), a plurality of second interfaces (i.e., interfaces connected between PCIe Controller 100 and SSD Storage 110 in Fig. 4) configured to be connected to a plurality of solid state drives (SSDs) (i.e., SSD 110-1, SSD 110-2, SSD 110-3 ... SSD 110-N of SSD Storage 110 in Fig. 4), respectively, and a controller (i.e., VF 301-1, 301-2, ... 301-N of PCIe Controller 100 in Fig. 4) outside of the plurality of SSDs (i.e., said VF 301-1, 301-2, ... 301-N of PCIe Controller 100 are outside of said SSD 110-1, SSD 110-2, SSD 110-3 ... SSD 110-N in Fig. 4).


Conclusion
THIS ACTION IS MADE FINAL.  Reissue applicant is reminded of the extension of time policy as set forth in 37 CFR § 1.136(a).
A shortened statutory period for response to this action is set to expire THREE (3) months from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR § 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Christopher E. Lee whose telephone number is (571) 272-3637.  The Examiner can normally be reached on 9:00am to 5:00pm.  If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Andrew J. Fischer can be reached on (571) 272-6779.  The FAX phone number for the organization where this application or proceeding is assigned is (571) 273-9900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative or access 

Signed:
/Christopher E. Lee/  
Christopher E. Lee, Primary Examiner                                                                                                                                                                                                        Central Reexamination Unit / Art Unit 3992






















Conferees:
/MY TRANG TON/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Baderdinni et al. [US 2016/0147442 A1] “Peripheral Component Interconnect Express Controllers configured with Non-Volatile Memory Express Interfaces” was made of record, but it was not relied upon any claim rejections in the Office action mailed on 11/22/2021 as a  in the Office.